DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-10 are currently pending.  Claims 4 and 6 are withdrawn as being drawn to a nonelected species.  Claims 1-3, 5 and 7-10 are examined in light of the elected species of a combination of xanthan gum and gellan gum as the gelling agents, Sambucus nigra seed oil as the oil component and Lactobacillus/radish root fement filtrate.
 

Information Disclosure Statement
No Information Disclosure Statement has been filed. Applicants are reminded of their duty to disclose.     



Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be 

Rejections Maintained  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
The rejection of claims 1-3, 5 and 7-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Burnam US 2016/0367676 (12/22/2016) in view of Saeki et al. US 2017/0312207 (11/10/2015) and Jacobs US 2010/0119463 (5/13/2010) is maintained.
Burnam teaches an emulsion that is free of surfactant and comprises water and an oil component for the delivery of a stable suspension of active ingredient that can be a plant extract.  An emulsion that comprises water and is surfactant free is called for in instant claim 1.  (See Abstract and claim 5).  
Burnam teaches preservatives (see [0019]) but does not teach an amount of preservatives or Lactobacillus/radish root ferment filtrate.  Burnam teaches xanthan gum but does not teach a combination of xanthan gum and gellan gum or an amount of gelling agent.  Burnam also does not teach Sambucus nigra seed oil or an amount of an oil component.  These deficiencies are made up for with the teachings of Saeki et al. and Jacobs.  
Saeki et al. (Saeki) teaches a moisturizing agent that can be an emulsion. (See Abstract and [0103], [0106], [0107]).  Saeki teaches a gelling agent that can be a combination of xanthan gum and gellan gum.  (See [0124]).  A combination of xanthan gum and gellan gum is called for in instant claims 2 and 3, and they are gelling agents 
Saeki teaches that an oil component can be Sambucus nigra seed oil. (See [0170]).  Sambucus nigra seed oil is called for in instant claim 7 and it is a plant oil as called for in instant claim 5.  It is also an oil component as called for in instant claim 1.  
Jacob teaches an antioxidant containing cosmetic composition formulated to combat conditions associated with free radical damage. (See Abstract).  The composition can be an emulsion with an oil component, water, a gelling agent and a preservative. (See [0043], [0046] and [0047]).  Oils can be present in an amount of about 10 to about 50% which overlaps with the 18% to 25% called for in instant claim 1. (See [0038]).  
Jacob teaches radish root ferment filtrate as called for in instant claim 10. (See [0029]).  Radish root ferment filtrate is a preservative as called for in instant claim 8.  Jacob teaches that preservatives can be present in the composition in an amount of about 0.01 to 10%. (See [0043]).  0.01 to 10% overlaps with the from 4 to 6% called for in instant claim 9.  Jacob also teaches that radish root ferment filtrate is an antimicrobial. (See [0029]).
Jacob teaches that gelling agents can be present in the composition in an amount of about 0.01 to 10%. (See [0043]).  0.01 to 10% overlaps with the from 0.35 to 0.8% called for in instant claim 1.    
It would have been prima facie obvious for one of ordinary skill in the art making the emulsion of Burnham to use Sambucus nigra seed oil as an oil component and 
It would have been prima facie obvious for one of ordinary skill in the art making the emulsion of Burnham to use 0.1 to 10% xanthan gum and gellan gum and 0.1 to 10% radish root ferment filtrate in order to have a sufficiently gelled and antimicrobial composition as taught by Jacobs.   


Response to Arguments
Applicants’ arguments of June 29, 2021 have been fully considered are found to be unpersuasive.  
Applicants note that that the petrolatum-based composition of Burnam is made up primarily of petrolatum which serves as a suspension matrix for the active ingredient and requires the petrolatum to be present in an amount that is at least greater than about 80 wt%.  This differs greatly from the “18 wt% to 25 wt%” amount of the oil component in the emulsions recited in claim 1.
Additionally, Burnam does not teach or suggest the amount of a gelling agent which may be a combination of xanthan gum and gellan gum.  The citation to Saeki and Jacobs does not compensate for this deficiency of Burnam.  
Saeki discloses a composition for moisturization that includes a moisturizing agent and a pharmacologically acceptable carrier.   Applicant asserts that the Office Action’s assertion that Saeki teaches a combination of xanthan gum and gellan gum being used as a polymerizing-thickening-gelling agent is arbitrary. 

In addition to the gelling agent, Saeki also provides a laundry list of different components for serving as the pharmacologically acceptable carrier, and one of them is even an emulsifier (see paragraph [0109]). Applicant respectfully submits that the Office Action provides no credible reason why one skilled in the art at the time of the invention would have specifically chosen the gelling agent therefrom.  None of the examples of Saeki teaches the use of a gelling agent.
Regarding Jacobs, a surfactant/emulsifier is still a necessary component for the compositions disclosed in Saeki and Jacobs, which is in contrast to the emulsifier-free petrolatum-based composition of Burnam.  Therefore, skilled artisans would have not motivation to combine the teachings of Saeki or Jacobs or to lower the amount of petrolatum.  Such combination would inevitably render the petrolatum-based composition inoperable for the intended purpose of Burnam, i.e., dispersing the active ingredient as nanodroplets throughout the petrolatum without the presence of an emulsifier.  There is therefore no reasonable expectation of success in modifying Burnam in the manner proposed in the Office Action.  


 
Applicants’ obviousness arguments have been carefully reviewed and are not found to be persuasive.  
Applicants’ argument regarding Burnham is not found to be persuasive because the petrolatum of Burnham is not required to be present in an amount that is greater than 80 wt%.  While some embodiments may have petrolatum present in an amount Sambucus nigra seed oil, and Jacob teaches that oils can be present in an amount of about 10 to about 50% which overlaps with the 18% to 25% called for in instant claim 1.  Thus all of the elements of claim 1 are taught by this combination of references.  
Saeki teaches a combination of xanthan gum and gellan gum being used as a polymerizing-thickening-gelling agent and this is not an arbitrary teaching.  As described in the rejection above, it would have been prima facie obvious for one of ordinary skill in the art making the emulsion of Burnham to use Sambucus nigra seed oil as an oil component and xanthan gum and gellan gum as taught by Saeki in order to moisturize with a plant extract and be able to gel and thicken the composition as taught by Saeki.   Saeki motivates this combination of teachings and they are motivated and not arbitrary.  This combination does not need to be exemplified to be clearly taught and motivated.
Applicants’ argument that there is no reasonable expectation of success is not found to be persuasive.  The Examiner notes that Applicants have not provided any evidence that there can be no reasonable expectation of success.  In the absence of evidence to the contrary, and in light of the considerable advantages to be gained by combining the teachings of the references, it does appear that there is a reasonable expectation of success.   
Saeki and Jacobs are not cited for their teachings of the possible option of a surfactant, so this teaching as an option is not relevant to the combined teachings of the references.  It certainly does not make the combination of the teachings any less 




Conclusion
No claims are allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616